TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00783-CV


                                         In re Leah Hayes


                                Kyle Jason McCarrell, Appellant

                                                v.

          Dunham & Jones Attorneys at Law P.C. and James Erickson, Appellees




               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-19-006982, THE HONORABLE WILLIAM C. KIRKENDALL, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Kyle Jason McCarrell.

The subject of this proceeding is court reporter Leah Hayes, who has failed to comply with this

Court’s order to file the reporter’s record.

               On February 7, 2020, we ordered Hayes to file the record by February 18, 2020,

and cautioned her that failure to file the record by that date could require her to show cause why

she should not be held in contempt of court. To date, the reporter’s record has not been filed.

               Therefore, it is hereby ordered that Leah Hayes shall appear in person before this

Court on Wednesday, March 11, 2020, at 9:00 a.m. in the Third Court of Appeals courtroom,
located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our February 7, 2020 order. This order to show cause will be

withdrawn and Hayes will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of the Court receives the complete reporter’s record on or before March 9,

2020.

               It is ordered on February 28, 2020.



Before Chief Justice Rose, Justices Baker and Triana